In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00383-CV


                        JACQUELINE SUE WICKWARE, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 53rd District Court1
                                    Travis County, Texas
             Trial Court No. D-1-GN-19-000066, Honorable Karin Crump, Presiding

                                        February 21, 2020

                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant, Jacqueline Sue Wickware, proceeding pro se, appeals from the trial

court’s summary judgment in favor of appellee, the State of Texas. Wickware’s brief was

originally due December 12, 2019, but was not filed. We subsequently granted her two

extensions to file a brief. By letter of January 22, 2020, we notified Wickware that the

appeal was subject to dismissal for want of prosecution if her brief was not received by



       1This appeal was transferred to this Court from the Third Court of Appeals by order of the Texas
Supreme Court. TEX. GOV’T CODE ANN. § 73.001 (West 2013).
February 10. TEX. R. APP. P. 38.8(a)(1). To date, Wickware has not filed a brief or had

any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1).


                                                     Per Curiam




                                             2